EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darin Gibby on 2/11/21.

The application has been amended as follows: 

In the claims:

Claim 1:
Line 10: “the rotation of the electric motor” has been replaced with --a rotation of the electric motor--
Lines 12-14: “wherein the passage of the at least two discrete elements past the rotation detection sensor is detected as detection pulses by the one or more rotation detection sensor” has been replaced with --wherein passage of the at least two discrete elements past the one or more rotation detection sensors is detected as detection pulses by the one or more rotation detection sensors--
Line 15: “the control circuitry is to” has been replaced with --the control circuitry is configured to--
Line 22: “direction to relax” has been replaced with --direction an amount less than that which would result in movement of the blind to a fully extended position to relax--

Claim 2:
Line 1: “An electric” has been replaced with --The electric--

Claim 3:
Line 1: “An electric” has been replaced with --The electric--
Lines 2-4: “determining the position of the electric motor corresponding to the position of the one or more cords of the blind by counting the number of detection pulses” has been replaced with -- determining a position of the electric motor corresponding to a position of the one or more cords of the blind by counting a number of detection pulses--

Claim 4:
Line 1: “An electric” has been replaced with --The electric--
Lines 5-6: “the direction of the rotation of the electric motor by evaluating the time development” has been replaced with --a direction of the rotation of the electric motor by evaluating a phase shift of the detection pulses of the at least two rotation detection sensors--

Claim 5:
Line 1: “An electric” has been replaced with --The electric--
Line 3: “in case the time development” has been replaced with --if a comparison--
Line 4: “the speed” has been replaced with --a speed--

Claim 6:
Line 1: “An electric” has been replaced with --The electric--
Line 2: “determining the” has been replaced with --determining a--
Line 3: “the number” has been replaced with --a number--
Line 4: “the speed” has been replaced with --a speed--

Claim 7:
Line 1: “An electric” has been replaced with --The electric--
Line 4: “the number of detection pulses and/or the pulse width” has been replaced with --a number of detection pulses or a pulse width--

Claim 8:
Line 1: “An electric” has been replaced with --The electric--
Line 4: “the number of detection pulses and/or the pulse width” has been replaced with --a number of detection pulses or a pulse width--

Claim 9:
Line 1: “An electric” has been replaced with --The electric--
Line 2: “up to a” has been replaced with --up to the--

Claim 10:
Line 1: “An electric” has been replaced with --The electric--
Line 2: “up to a” has been replaced with --up to the--
Line 5: “in case” has been replaced with --if--
Line 6: “the speed” has been replaced with --a speed--

Claim 11:
Line 1: “An electric” has been replaced with --The electric--
Line 2: “up to a” has been replaced with --up to the--

Claim 12:
Line 1: “An electric” has been replaced with --The electric--

Claim 13:
Line 1: “An electric” has been replaced with --The electric--
Line 7: “in case” has been replaced with --if--
Line 8: “the speed” has been replaced with --a speed-- 

Claim 14:
Line 1: “An electric” has been replaced with --The electric--
Line 3: “a defined” has been replaced with --the defined--
Line 8: “in case” has been replaced with --if--

Claim 15:
Line 1: “An electric” has been replaced with --The electric--
Line 8: “in case” has been replaced with --if--
Line 9: “the speed” has been replaced with --a speed--

Claim 16:
Line 1: “An electric” has been replaced with --The electric--
Line 3: “a defined” has been replaced with --the defined--
Line 8: “in case” has been replaced with --if--

Claim 17:
Line 1: “An electric” has been replaced with --The electric--
Line 2: “claim 15, wherein, in case” has been replaced with --claim 16, wherein, if--
Line 5: “setting the position” has been replaced with --setting a position--

Claim 18:
Lines 2-4:  “an electric drive unit for cords of blinds according to any one of the preceding claims, and -one or more cords of at least one blind, wherein” has been replaced with --the electric drive unit for cords of blinds according to claim 1, wherein--
Line 5, “the at least one blind are” has been replaced with --the blind are--.

Claim 19 has been canceled.

Claim 20:
Line 7: “increments of the” has been replaced with --increments of a--
Lines 9-11: “the passage of the at least two discrete elements past the rotation detection sensor is detected as detection pulses by the one or more rotation detection sensor” has been replaced with -- passage of the at least two discrete elements past the one or more rotation detection sensors is detected as detection pulses by the one or more rotation detection sensors--
Line 17: “the control circuitry is to” has been replaced with --the control circuitry is configured to--
Line 23: “direction to relax” has been replaced with --direction an amount less than that which would result in movement of the blind to a fully extended position to relax--



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose an electric drive unit for blind cords comprising a motor and a cord winding/unwinding unit controlled by a control circuitry, wherein the control circuitry is configured to control the motor to drive the winding unit to wind up the cords of the blind, stop the winding at a defined wound up end position and then drive the winding unit to turn in an opposite direction an amount less than that which would result in movement of the blind to a fully extended position to relax the cords of the blind. At least Skinner (US 2010/0018654) discloses a drive unit for blind cords including control circuitry configured to wind up the blind cords and stop the winding unit at a defined wound up end position, but Skinner does not disclose movement of the winding unit in an opposite direction to relax the cords. At least Hoff (US 8008883) discloses a drive unit for cords of a blind configured to stop a winding unit at a defined wound up end position and drive the winding unit in an opposite direction, but Hoff does not disclose a relax movement that drives the winding unit an amount less than that which is required to move the blind to a fully extended position, as the drive unit of Hoff is configured to fully extend the blind after the winding unit is operated to turn in the opposite direction. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634